IN THE SUPREME COURT OF THE STATE OF DELAWARE

PETER KOSTYSHYN, §
§ No. 172, 2015
Petitioner Below, §
Appellant, § ,
§ Court Below—Superior Court
V. § of the State of Delaware,
§ in and for New Castle County
STATE OF DELAWARE, § CA. No. N15M—03-156
§
Defendant Below, §
Appellee. §

Submitted: May 13, 2015
Decided: June 9, 2015

Before STRJNE, Chief Justice, HOLLAND, and VALIHURA, Justices.
0 R D E R

This 9th day of June 2015, upon consideration of the rule to show
cause, the appellant’s response, and the record below, it appears to the Court
that:

(1) The appellant, Peter Kostyshyn, ﬁled a notice of appeal on
April 7, 2015 from an order of the Superior Court, dated March 27, 2015,
which dismissed his petition for a writ of habeas corpus. On the same day,
the Senior Court Clerk sent a letter to Kostyshyn directing him either to pay
the Court’s required ﬁling fee or else ﬁle a motion to proceed in forma
pauperis. The Court provided Kostyshyn with an appropriate, blank in

forma pauperis motion with instructions.

(2) On April 14, 2015, Kostyshyn ﬁled a motion to proceed in
forma pauperis. The motion did not comply with the Court’s rules, among
other reasons, because it was illegible, it omitted pertinent information
including the estimated value of Kostyshyn’s real estate and stock holdings,
it failed to identify any prior litigation in which Kostyshyn was found by a
Delaware court to have filed frivolous or malicious litigation, and it failed to
include a notarized statement of his inmate account.

(3) On April 14, 2015, the Senior Court Clerk advised Kostyshyn
that his motion did not conform to the Court’s rules. He was given an
additional two weeks to ﬁle an appropriate motion. He failed to comply.
On April 30, 2015, the Chief Deputy Clerk issued a rule to show cause why
the appeal should not be dismissed for Kostyshyn’s failure to comply with
the Court’s prior directive.

(4) Kostyshyn ﬁled a response to the notice to show cause on May
13, 2015. The response is difﬁcult to understand. He appears to assert that
he does not have access to all of the information that the Court requires. He
asks the Court to supply him with information required by the motion and
afﬁdavit.

(5) We ﬁnd Kostyshyn’s response unavailing. It is the

responsibility of the litigant, not this Court, to supply the information

necessary to make a determination of a litigant’s status as a pauper. Under
the circumstances, we dismiss this appeal for Kostyshyn’s failure to
diligently prosecute the appeal by refusing to comply with the Court’s April
14, 2015 directive.

NOW, THEREFORE, IT IS HEREBY ORDERED that the appeal is
DISMSSED.

BY THE COURT:

Justice 6 E